Citation Nr: 1454174	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  13-00 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an effective date earlier than September 21, 2005 for the grant of service connection for bilateral hearing loss and tinnitus, for accrued benefits purposes.


WITNESSES AT HEARING ON APPEAL

The Appellant-widow and her son


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active military service from March 1941 to June 1945, so during World War II.  He died in July 2010.  The Appellant is his surviving spouse.  She appealed to the Board of Veterans' Appeals (Board/BVA) from a March 2011 decision by the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota, which denied her claims of entitlement to death benefits, accrued benefits, and Dependency and Indemnity Compensation (DIC), both for service connection for cause of death and alternatively under 38 U.S.C.A § 1318.  However, the claims for death benefits, cause of death, and DIC were granted in April and June 2013 decisions since issued, therefore are no longer on appeal.

In support of her remaining claim for accrued benefits, the Appellant and her son testified at a videoconference hearing in October 2014 before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing has been associated with the claims file, so is of record.

Because of the appellant-widow's age, the Board advanced her appeal on the docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran filed claims for service connection for bilateral hearing loss and tinnitus on September 21, 2005, and service connection later was granted for these disabilities retroactively effective as of that same filing date - September 21, 2005.  Prior to that date, neither a formal nor an informal communication in writing was received from him or anyone else acting on his behalf alleging entitlement to service connection for these disabilities or evidencing a belief in entitlement to benefits for these disabilities.


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than September 21, 2005, for the grant of service connection for the bilateral hearing loss and tinnitus, including as an accrued (due and unpaid) benefit.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.159, 3.400, 3.1000 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

Veterans Claims Assistance Act (VCAA) notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must, upon receipt of a complete or substantially complete application for benefits:  (1) inform the claimant of the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant of the information and evidence that VA will obtain; and (3) inform the claimant of the information and evidence he or she is expected to provide.  38 C.F.R. § 3.159(b)(1) (2014).

Ideally, this notice should precede the initial adjudication of the claim by the Agency of Original Jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  If, however, for whatever reason it did not, or the notice provided was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary VCAA notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC) - such that the intended purpose of the notice is not frustrated and the claimant is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VCAA notice errors are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  The claimant, not VA, has this burden of proof of not only establishing error, but showing how it is unduly prejudicial, meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In regards to this earlier- effective-date claim for VA compensation benefits for accrued benefits purposes, the requirement of VCAA notice does not apply.  Where a claim for service connection or other compensation benefit has been substantiated and an initial rating and effective date assigned, the filing of a Notice of Disagreement (NOD) with the AOJ's decision as to the "downstream" effective date assigned does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Rather, according to the holding in Goodwin and this line of precedent cases, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and SOC control as to the further communications with the claimant, including as to what evidence is necessary to establish a more favorable decision with respect to this downstream element of the claims.  Id.; see also VAOPGCPREC 8-2003 (Dec. 22, 2003).  And the claimant received this required SOC discussing this downstream claim for an earlier effective date, citing the applicable statutes and regulations, and providing reasons and bases for not assigning an earlier effective date.  See Huston v. Principi, 17 Vet. App. 195 (2003) (indicating explanation is required that an earlier-filed claim, which was not decided and that did not become a final and binding determination, is needed).  Thus, no further notice is required.


Consider also that, specific to claims for accrued benefits, as will be explained in more detail below, adjudication of the claim is essentially a legal determination, and the evidentiary requirements differ somewhat from claims for other types of compensation.  In claims for accrued benefits, only the evidence that was of record at the time of the Veteran's death is considered, with the exception of any evidence necessary to complete the application, and VA or service records that have not been associated with the file because the latter records are considered, constructively, to already have been a part of the record.  See Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993); see also 38 C.F.R. § 3.1000(d)(4).  In this appeal, a December 2010 letter informed the Appellant of VA's responsibility to obtain outstanding VA records, and the Board finds there is no outstanding duty to notify or assist owed the Appellant in connection with this claim.  In any event, any deficiency in VCAA notice regarding this accrued benefits claim is not prejudicial, as the outcome of this claim depends entirely on documents or items of evidence that are already in the claims file, so already of record.

The Appellant and her son also, as mentioned, testified at a videoconference hearing in October 2014.  The hearing was in compliance with required procedures as the presiding VLJ, the undersigned, duly explained the issues and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the Appellant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Appellant has received all essential notice and assistance, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice or assistance deficiency along the way.  Under the circumstances presented, it is difficult to discern what additional guidance VA could have provided her regarding what further evidence she should submit to substantiate her claim.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Accordingly, the Board may proceed with appellate review of this claim.

II. Analysis

Under VA law, the guidelines for the determination of an effective date of an award of disability compensation are set forth at 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except as otherwise provided, the effective date of an evaluation and an award of compensation benefits that is based on an original claim, claim reopened after a final disallowance, or claim for increase will be the date the claim was received or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.

The specific provision for the assignment of an effective date for an award of compensation benefits following the grant of an original claim for service connection is that the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service, and otherwise, the date of receipt of claim or date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(b)(2)(i).

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating intent to apply for a benefit under the laws administered by VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  38 C.F.R. § 3.155(a); Criswell v. Nicholson, 20 Vet. App. 501 (2006); MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations require a claimant to have an intent to file a claim for VA benefits); Rodriguez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 1999) (noting that even an informal claim for benefits must be in writing).

The applicable law provides that, upon the death of an individual receiving benefit payments, certain persons shall be paid periodic monetary benefits to which that individual was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid for a period not more than two-years prior to the last date of entitlement.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).  An amendment to 38 U.S.C.A. § 5121 removed the two-year restriction upon payment of accrued benefits, providing that a claimant may recover the full amount due prior to the date of the Veteran's death.  This amendment applies only to deaths occurring on or after the date of enactment, which was December 16, 2003.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 2003).  Since in this case the Veteran died in July 2010, so following the date of that enactment, the revised provision is applicable.

An application for accrued benefits must be filed within one year after the date of the Veteran's death. 38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).  See also Smith v. Brown, 10 Vet. App. 330, 333 (1997).

In a claim for accrued benefits, as already alluded to, the Board is prohibited from considering medical evidence received after the date of the Veteran's death.  There is an exception for outstanding service medical records or VA records, as they are considered to be in the constructive possession of VA at the time of death.  See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a), (d)(4).  See also Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).

Here, a review of the record shows the Veteran filed claims of entitlement to service connection for bilateral hearing loss and tinnitus, which the RO received on September 21, 2005.  His claims since were granted, with an effective date coinciding with the date of receipt of his claims, so September 21, 2005.

The Veteran unfortunately died in July 2010.  The Appellant-widow and her son testified during the October 2014 videoconference hearing that the effective date for these claims should have been in 1995 (at least 10 years preceding the Veteran's death).  The son testified that the Veteran suffered from inner-ear damage, hearing loss, tinnitus, and dizziness owing to his Meniere's Disease for many decades prior to actually filing his claims in 2005.  However, he claimed the Veteran was mistakenly advised not to file a claim, as his service treatment records (STRs) had been lost or destroyed because of the 1973 fire at the National Personnel Records Center (NPRC), which is a military records repository.  While the son conceded he did not have any actual documentation suggesting the RO or anyone else affiliated with VA had advised against filing a claim, he testified the Veteran had mentioned this in 2005 when finally filing his claims.

So the Appellant's argument is essentially that VA was complicit in the Veteran not filing a claim earlier, as he was incorrectly advised against it and was unaware that he could file a claim by using other methods of proving entitlement.

The Board has given consideration to the record and the Appellant's and her son's assertions but, upon a comprehensive review in light of the applicable law governing effective dates, cannot ascertain any available basis under the law upon which to award an effective date for the grant of service connection for the bilateral hearing loss and tinnitus prior to September 21, 2005, for accrued benefits.  The fundamental and necessary requirement to initiate any claim for VA 
service-connected disability compensation, and one which ultimately is essential to determining the assigned effective date of benefits, consists of the initial filing of a claim.  Where service connection for the benefit sought has been granted, as here, the determination of an appropriate effective date generally will be no earlier than the date the claim was received.  See 38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400.  

The one exception pursuant to applicable law is that the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  See 38 C.F.R. § 3.400(b)(2)(i).  Since the Veteran was discharged from military service in 1945, and there is no allegation that his bilateral hearing loss and tinnitus had their original onset within one-year therefrom or that he filed a claim for benefits owing to these conditions within a year of his discharge from service, the applicable assigned effective date must coincide with whatever date he eventually filed a claim for these disabilities, which as mentioned was not until September 21, 2005.  This is the applicable date of claim, when service connection was originally sought for his bilateral hearing loss and tinnitus during his lifetime.  A review of the claims does not disclose any prior unadjudicated claims for service connection for bilateral hearing loss and tinnitus, formal or informal, and either by means of written documentation or verbal communication.  The September 21, 2005 date of claim by necessity must delineate the earliest point at which benefits may be assigned for service-connected bilateral hearing loss and tinnitus in this case.

The Board has taken into account the Appellant-widow's assertions, and those of her son, furthermore that the Veteran may well have had bilateral hearing loss and tinnitus for many years - even decades - prior to filing these claims, and that he was dissuaded from filing these claims due to his no longer existing STRs.  Unfortunately, the exact circumstances of medical history would not be dispositive in this case.  Taking as an assumption initially that bilateral hearing loss and tinnitus were proven by the existing evidence of record to have had their onset in advance of September 21, 2005, the fact remains that for adjudicative purposes, a claim for service connection did not ensue until September 2005, and, as indicated, the date of claim is essential to determining the effective date of service connection.  The Court has held that the mere receipt of medical records cannot be construed as an informal claim for service connection when the issue had not been previously adjudicated.  See Lalonde v. West, 12 Vet. App. 377, 382 (citing 38 C.F.R. § 3.157 and Brannon v. West, 12 Vet. App. 32, 35 (1998).  There is no evidence of any earlier unadjudicated formal or informal claim requesting service connection for bilateral hearing loss and tinnitus, or evidencing a belief in entitlement to benefits for these conditions, prior to September 21, 2005.  Therefore, the appeal for an earlier effective date must be denied.

In regards to the laws and regulations governing effective dates, they are binding on the Board, and there is no discretion to decide otherwise against implementing them.  See 38 U.S.C.A. § 7104(c).  The Board recognizes and is sympathetic to the arguments raised by the Appellant and her son regarding assigning an earlier effective date for accrued benefits purposes.  Unfortunately, being a victim of misinformation, or lack of information, cannot estop the government from denying a benefit.  See generally McCay v. Brown, 106 F.3d 1577, 1582 (Fed. Cir. 1997).  Even if the Veteran was misinformed regarding the advisability of filing claims for service connection earlier, there is no legal authority on which to grant an earlier effective date.  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has been observed that "no equities, no matter how compelling, can create a right to payment outside of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).

While there can be no doubt from review of the record that the Veteran rendered honorable and faithful service for which the Board is indeed eternally grateful, there simply is no legal basis for entitlement to an earlier effective date.  And as the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and this claim resultantly must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

An effective date earlier than September 21, 2005, for the grant of service connection for bilateral hearing loss and tinnitus, for accrued benefits purposes, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


